In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2877
TERRY PAULSEN,
                                                  Plaintiff-Appellant,
                                 v.

ABBOTT LABORATORIES and ABBVIE INC.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:15-cv-04144 — John F. Kness, Judge.
                     ____________________

        ARGUED MAY 24, 2022 — DECIDED JULY 8, 2022
                ____________________

   Before EASTERBROOK, WOOD, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. More than 18 years ago, Terry
Paulsen received two injections of a prescription medication.
After experiencing more health problems, she ﬁled several
personal injury lawsuits against the companies that devel-
oped and distributed the drug. Because her lawsuits were not
timely ﬁled within the applicable statute of limitations, we af-
ﬁrm the district court’s decision granting the defendants’ mo-
tion for summary judgment.
2                                                    No. 21-2877

                                I
    Paulsen was diagnosed with endometriosis, a gynecologi-
cal condition involving tissue around the uterus. To treat her
condition, she received injections of Lupron Depot 3.75 mg
(“Lupron”) on February 11, 2004 and March 16, 2004 from her
physician in Georgia. Shortly afterward she began experienc-
ing health problems, including severe bone and joint pain,
memory loss, and fevers.
    Six years later, on April 20, 2010, Paulsen ﬁled a complaint
in federal court in the Eastern District of New York. The com-
plaint named Abbott Laboratories, TAP Pharmaceutical Prod-
ucts, Inc., and others as defendants. Several months later that
case was transferred ultimately to the Northern District of Il-
linois, the district in which each defendant maintained its
principal place of business. Paulsen voluntarily dismissed her
claims in May 2014. About a year later, she moved to reopen
the case, but the district court denied her request.
    On May 11, 2015, Paulsen ﬁled a second lawsuit in the
Northern District of Illinois, asserting various personal injury
claims in connection with the 2004 Lupron injections. These
claims sought relief based on theories of product liability,
negligence, breach of warranty, and misrepresentation. The
complaint again named Abbott and TAP Pharmaceutical
Products among the defendants. A circuitous procedural his-
tory followed. After multiple motions to dismiss, several
amended complaints, and the addition of AbbVie Inc. as a de-
fendant, only two claims remained: (1) a strict liability failure-
to-warn claim against AbbVie and Abbott; and (2) a negligent
misrepresentation claim against Abbott.
No. 21-2877                                                                   3

    Limited discovery was permitted about “(1) when Plain-
tiﬀ’s claim accrued; (2) whether the second amended com-
plaint as to AbbVie properly relates back under [Federal Rule
of Civil Procedure 15(c)]; and (3) the roles of the remaining
defendants vis-à-vis the manufacturing and development of
Lupron.” Following the close of discovery, the defendants
moved for summary judgment. When evaluating Paulsen’s
claims, the district court applied Illinois procedural law and
Georgia substantive law, reasoning that Paulsen’s injury oc-
curred in Georgia, and Illinois lacked a stronger relationship
to the action, as would be required under the applicable legal
standard.
    The district court granted the defendants summary judg-
ment on both claims. First, the court ruled that Paulsen’s strict
liability failure-to-warn claim was time-barred by Georgia’s
10-year statute of repose. 1 O.C.G.A. § 51-1-11(b)(2) (“No ac-
tion shall be commenced pursuant to this subsection with re-
spect to an injury after ten years from the date of the ﬁrst sale
for use or consumption of the personal property causing or
otherwise bringing about the injury.”).
    Second, on the negligent misrepresentation claim, the dis-
trict court acknowledged that Georgia does not recognize a
standalone misrepresentation claim in product liability cases.
Brazil v. Janssen Rsch. & Dev. LLC, 249 F. Supp. 3d 1321, 1340
(N.D. Ga. 2016) (citation omitted) (stating that under Georgia
law, there are “no misrepresentation claims for products

    1 Statutes of repose are considered substantive law. Freeman v. Wil-
liamson, 890 N.E.2d 1127, 1133 (Ill. App. Ct. 2008) (“A statute of repose
differs from a statute of limitations in that it is substantive rather than pro-
cedural.” (citing Ferguson v. McKenzie, 780 N.E.2d 660, 664 (Ill. 2001)));
Selby v. O’Dea, 156 N.E.3d 1212, 1232–33 (Ill. App. Ct. 2020).
4                                                     No. 21-2877

liability distinct from failure to warn claims”). Even if this
cause of action did exist, the court reasoned, Paulsen’s mis-
representation claim would fail on the merits because “the
undisputed evidence show[ed] that Abbott did not make any
representations regarding Lupron, let alone any false repre-
sentations, to [Paulsen] or her prescribing physician.” The
court declined to address the defendants’ arguments regard-
ing the Illinois statute of limitations, because the other reasons
were suﬃcient. Paulsen now appeals the rulings as to both
claims.
                                II
     We review de novo a district court’s decision on summary
judgment. Johnson v. Rimmer, 936 F.3d 695, 705 (7th Cir. 2019).
The defendants ask us to aﬃrm the district court’s decisions,
in part because Paulsen’s claims are barred by the applicable
Illinois statute of limitations. We may aﬃrm on any ground
supported by the record. Skyrise Constr. Grp., LLC v. Annex
Constr., LLC, 956 F.3d 950, 956 (7th Cir. 2020) (citation omit-
ted). Although the district court did not address this issue, it
was argued in that court and briefed on appeal, so we begin
our review there.
    When a federal court sits in diversity, as we do here, it
looks “‘to the choice-of-law rules of the forum state to deter-
mine which state’s law applies’ to the issues before it.” Sosa v.
Onfido, Inc., 8 F.4th 631, 637 (7th Cir. 2021) (quoting Heiman v.
Bimbo Foods Bakeries Distrib. Co., 902 F.3d 715, 718 (7th Cir.
2018)). Under Illinois choice-of-law rules, the forum state’s
law applies “unless an actual conﬂict with another state’s law
is shown, or the parties agree that forum law does not apply.”
Gunn v. Cont’l Cas. Co., 968 F.3d 802, 808 (7th Cir. 2020) (cita-
tions omitted); see Bridgeview Health Care Ctr., Ltd. v. State Farm
No. 21-2877                                                     5

Fire & Cas. Co., 10 N.E.3d 902, 905 (Ill. 2014) (“A choice-of-law
determination ‘is required only when a diﬀerence in law will
make a diﬀerence in the outcome.’” (citations omitted)). As for
procedural matters, though, “the law of the forum controls[.]”
NewSpin Sports, LLC v. Arrow Elecs., Inc., 910 F.3d 293, 300 (7th
Cir. 2018) (quoting Belleville Toyota, Inc. v. Toyota Motor Sales,
U.S.A., Inc., 770 N.E.2d 177, 194 (Ill. 2002)).
    Under Illinois law, “[s]tatutes of limitations are proce-
dural, merely ﬁxing the time in which the remedy for a wrong
may be sought, and do not alter substantive rights.” Id. (alter-
ation in original) (quoting Belleville Toyota, Inc., 770 N.E.2d at
194). We therefore apply the appropriate Illinois statute of
limitations when evaluating Paulsen’s suit. Illinois has a two-
year statute of limitations for personal injury claims—“Ac-
tions for damages for an injury to the person … shall be com-
menced within 2 years next after the cause of action accrued.”
735 ILCS 5/13-202.
    “As a general rule, a cause of action for personal injury ac-
crues at the time [a] plaintiﬀ suﬀers injury.” Wilson v. Devon-
shire Realty of Danville, 718 N.E.2d 700, 704 (Ill. App. Ct. 1999)
(citation omitted); see Healy v. Owens-Illinois, Inc., 833 N.E.2d
906, 910 (Ill. App. Ct. 2005). When “an injury is not caused by
a single traumatic event but rather occurs more gradually,
courts apply the discovery rule.” Healy, 833 N.E.2d at 910 (ci-
tations omitted). Under that common-law rule, “the limita-
tions period begins to run when the party seeking relief both
(1) knows or reasonably should know of his injury and
(2) knows or reasonably should know that it was wrongfully
caused.” Doe v. Hastert, 133 N.E.3d 1249, 1255 (Ill. App. Ct.
2019) (citing Parks v. Kownacki, 737 N.E.2d 287, 294 (Ill. 2000)).
Importantly, “[t]he limitations period begins running even if
6                                                  No. 21-2877

the plaintiﬀ does not know that the misconduct was actiona-
ble.” Id. at 1255–56 (citing Parks, 737 N.E.2d at 294). Although
the discovery rule “does not mandate that a plaintiﬀ know
with precision the legal injury that has been suﬀered,” it an-
ticipates that she will possess “suﬃcient information to cause
[her] to inquire further in order to determine whether a legal
wrong has occurred.” Healy, 833 N.E.2d at 910 (citations omit-
ted).
    Paulsen ﬁrst ﬁled a complaint related to her alleged nega-
tive side eﬀects on April 20, 2010. So, under the Illinois two-
year statute of limitations for personal injuries, Paulsen’s
claims are barred unless they accrued on or after April 20,
2008. But a variety of personal, legal, and medical documents
reveal that Paulsen knew, or should have known, of the al-
leged injury and its cause several years earlier. As examples,
Paulsen wrote letters to her doctors throughout 2007 and
early 2008, which included statements such as:
       •   “I am so sick, we know it’s from the Lu-
           pron.”
       •   “I wish to thank you for now seeing that I
           really do suﬀer some of the long[-]term ef-
           fects of Lupron.”
       •   “I want to [thank you] for listening to me
           and helping me with this awful illness from
           which we believe is from the Lupron in
           2004.”
In a 2005 letter to her doctor, Paulsen stated that “Lupron had
terrible side eﬀects,” which included “severe bone and joint
pain.” “The eﬀects of the Lupron were long lasting,” Paulsen
wrote, causing her to seek medical treatment as a result. She
No. 21-2877                                                 7

made similar claims in a letter she sent to TAP Pharmaceutical
Products in 2007.
   Paulsen’s medical records also show that as early as 2004,
she believed Lupron caused her negative side eﬀects:
      •   An April 22, 2004 message Paulsen left for
          her doctor, stated that she was “having pain
          after [L]upron injection. Mainly knees &
          feet.”
      •   An April 4, 2005 medical-center admission
          form stated that Paulsen was “[p]laced on
          Lupron a [year] ago. [Patient] [s]tates ‘a side
          eﬀect of this med[ication] is bone pain & my
          back has been hurting ever since I started
          this.’”
      •   An October 31, 2005 doctor’s note stated that
          Paulsen wanted “to discuss some concerns
          that she ha[d] related to her use of Lupron.”
          Her prior symptoms included “extreme joint
          pain, particularly in her lower extremities as
          well as vasomotor symptoms and [a] feeling
          [of non-wellbeing].”
Similarly, medical forms completed by Paulsen attributed her
side eﬀects to Lupron as early as November 2006.
    Other evidence conﬁrms that Paulsen’s claims accrued be-
fore April 2008. For example, in November 2006, Paulsen’s
cousin signed an online petition on her behalf. It stated that
Paulsen had “suﬀered severe bone pain, confusion and
memory problems” after receiving the Lupron injections. The
post also suggested that the petitioners “ban[d] together and
start a class action suit.” Around March 2007, Paulsen’s
8                                                  No. 21-2877

mother ﬁlled out an adverse-event form for the Food and
Drug Administration on her behalf, writing that “[a]fter 1 shot
of Lupron,” Paulsen “was unable to get out of bed in the
morning” and suﬀered from “sever[e] bone pain, swelling,”
and “memory loss.” That same year, both Paulsen and her
doctor noted Paulsen’s beliefs about the adverse eﬀects of Lu-
pron in Social Security records related to her disability claim.
And more recently, Paulsen admitted in her 2019 deposition
that one of the reasons she contacted a doctor prior to April
2008 was that doctor’s familiarity with Lupron.
    This evidence demonstrates that Paulsen’s claims accrued
long before she ﬁled her ﬁrst lawsuit in April 2010. As early
as 2004, Paulsen knew she had suﬀered an injury and believed
Lupron to be the cause. For years, she pursued medical treat-
ment for these symptoms, while always attributing their
cause to Lupron. By the time Paulsen ﬁled her ﬁrst lawsuit,
four to six years had passed since her claims had accrued.
That time period exceeds Illinois’s two-year statute of limita-
tions, even under the most lenient application of the common-
law discovery rule. Hastert, 133 N.E.3d at 1255 (citing Parks,
737 N.E.2d at 294). Paulsen’s claims are therefore time-barred.
    Because Paulsen’s claims are barred by the Illinois two-
year statute of limitations for personal injuries, we need not
consider the other issues the parties raise. We AFFIRM the dis-
trict court’s judgment.